Case 6:19-cr-60011-SOH Document 31   Filed 09/30/19 Page 1 of 11 PageID #: 56
Case 6:19-cr-60011-SOH Document 31   Filed 09/30/19 Page 2 of 11 PageID #: 57
Case 6:19-cr-60011-SOH Document 31   Filed 09/30/19 Page 3 of 11 PageID #: 58
Case 6:19-cr-60011-SOH Document 31   Filed 09/30/19 Page 4 of 11 PageID #: 59
Case 6:19-cr-60011-SOH Document 31   Filed 09/30/19 Page 5 of 11 PageID #: 60
Case 6:19-cr-60011-SOH Document 31   Filed 09/30/19 Page 6 of 11 PageID #: 61
Case 6:19-cr-60011-SOH Document 31   Filed 09/30/19 Page 7 of 11 PageID #: 62
Case 6:19-cr-60011-SOH Document 31   Filed 09/30/19 Page 8 of 11 PageID #: 63
Case 6:19-cr-60011-SOH Document 31   Filed 09/30/19 Page 9 of 11 PageID #: 64
Case 6:19-cr-60011-SOH Document 31   Filed 09/30/19 Page 10 of 11 PageID #: 65
Case 6:19-cr-60011-SOH Document 31   Filed 09/30/19 Page 11 of 11 PageID #: 66




            19th
